Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2013/0092290 (Waymire et al. hereinafter).
In re claim 1, with reference to Figs. 1-5, Waymire et al. discloses: An integral anti-siphon fuel filler neck assembly, comprising: a lower region that defines a side wall (48); and a hub (see Fig. 3 below) having a plurality of members (44) extending outwardly there from, each of said members directly contacting said side wall, and wherein adjacent ones of said members define a wedge-shaped aperture (76) there between, wherein said side wall includes a plurality of side wall apertures (112) sized to allow air to move there through wherein each side wall aperture defines a width that is less than a width of said wedge shaped aperture (apertures 112 show a width approximately equal to the width of tab 32, the width of tab 32 shown as significantly narrower in width than that of the wedge aperture, see fig. 3 below).

[AltContent: textbox (Hub)][AltContent: rect]
    PNG
    media_image1.png
    434
    474
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said plurality of members comprises eight members each spaced at an angle of 45 degrees with respect to one another around said hub (see fig. 3 above).
In re claim 3, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein a fuel cap securement assembly for securing a fuel cap directly to said fuel filler neck (see threading inside cap 38 in Fig. 1 and outside of shell 54 in Fig. 2).
In re claim 4, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said fuel cap securement assembly comprises a cam ramp assembly (as in threading in re claim 3 above).
In re claim 5, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein a central region that defines a continuous side wall there around, and wherein said continuous side wall is welded to a fuel tank aperture to secure said fuel filler neck thereto (54 welded to 56, paragraph 0020).
In re claim 6, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said hub defines a central aperture and wherein adjacent ones of said members (44) each define a wedge shaped aperture (76) there between that is defined by end surfaces that define an angle with respect to one another of at most ninety degrees (approximately 45, see Fig. 3 above).
In re claim 7, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein each of said side wall apertures are connected to one of said wedge shaped apertures (read as “fluidly connected”, i.e. fluid and/or air can travel between both the side wall apertures and the wedge shaped apertures).
In re claim 8, with reference to the Figs. noted above, Waymire et al. discloses: An integral anti-siphon fuel filler neck assembly, comprising: a cylindrical body that defines a side wall (See Fig 1); and a hub positioned within said cylindrical body and having a plurality of members extending outwardly from said hub, each of said members directly contacting said side wall, and wherein adjacent ones of said members define a wedge shaped aperture there between (as in re claim 1 above).
In re claim 9, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said side wall includes a plurality of side wall apertures (112) sized to allow air to move there through wherein each side wall aperture defines a width that is less than a width of said wedge shaped aperture (as in re claim 1 above).
In re claim 10, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein each of said members (44) are evenly positioned around said hub and wherein said side wall apertures are evenly positioned around said side wall (see Figs. 1 and 3).
In re claim 11, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said plurality of members (44) comprises eight spokes and wherein said hub defines a central aperture (see Fig. 3).
In re claim 12, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein a fuel cap securement device (114/threading below lip 18 in Fig. 2) positioned on an outer surface of said side wall and wherein said plurality of members contact an inner surface of said side wall (see Fig. 1).
In re claim 13, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein each of said side wall apertures is in fluid communication with a corresponding wedge-shaped aperture (as in re claim 7 above).
In re claim 14, with reference to the Figs. noted above, Waymire et al. discloses: An integral anti-siphon fuel filler neck assembly, comprising: a filler neck including a side wall having an outer surface that is secured directly to a fuel tank side wall (52); a central member having a plurality of elongate members extending outwardly there from, each of said elongate members directly contacting an inner surface of said filler neck side wall (at lower end 42 of filler neck), and wherein adjacent ones of said elongate members define an elongate member aperture (76) there between; and said filler neck side wall including a plurality of side wall apertures (112) that each define a maximum width that is less than a maximum width of said elongate member aperture (as in re claim 1 above).
In re claim 15, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein a fuel cap securement assembly (114/threading below lip 18 in Fig. 2) secured to said outer surface of said filler neck side wall.
In re claim 16, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said plurality of side wall apertures extend from a lower surface of said side wall to a central region of said side wall, and wherein said filler neck side wall is secured directly to said fuel tank side wall (52) in said central region of said filler neck side wall.

[AltContent: ][AltContent: textbox (Lower Region)][AltContent: textbox (Central Region)][AltContent: ]
    PNG
    media_image2.png
    368
    777
    media_image2.png
    Greyscale

In re claim 17, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said plurality of elongate members includes at least eight elongate members evenly spaced around said central member, and wherein said central member is cylindrical and includes a central aperture (see Fig. 3).
In re claim 18, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said plurality of side wall apertures each define a maximum width, measured in a plane parallel to a top surface of said elongate members, wherein said maximum is less than fifteen percent of a circumference of said side wall (as in re claim 1, apertures 112 approximate the same width as tab 32, which is half of the width of the 45 degree spokes and therefore ~22.5 degrees, which is 16% of the 360 degree circumference).
In re claim 19, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including a plurality of elongate member apertures, wherein each elongate member aperture includes a first and a second side surface positioned at an angle with respect to one another of at most ninety degrees (as in re claim 6 above).
In re claim 20, with reference to the Figs. noted above, Waymire et al. discloses the claimed invention including wherein said elongate aperture is wedge shaped (see Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733